Citation Nr: 0837278	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  02-08 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, to include hypertension.  

2.  Entitlement to service connection for degenerative joint 
disease of the dorsal and lumbar spine.  

3.  Entitlement to service connection for glaucoma of the 
right eye.  

4.  Entitlement to service connection for an ulcerated 
stomach.  


WITNESSES AT HEARING ON APPEAL

Appellant, Daughter, and Brother




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran, born in March 1936,  served on active duty from 
November 1954 to November 1956. He subsequently served in the 
United States Army Reserves (USAR), from which he was retired 
in March 1996, at age 60.  

This appeal arises from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  

The Board of Veterans' Appeals (Board) remanded the 
appellant's claims in October 2002 and June 2004.  The 
appellant, his brother and daughter appeared and gave 
testimony at a videoconference hearing in January 2003.  


FINDINGS OF FACT

1.  The evidence does not demonstrate the appellant had an 
acute myocardial infarction on active duty, active duty for 
training (ACDUTRA) or in-active duty for training 
(INACDUTRA).  

2.  There is no evidence of elevated blood pressure readings, 
glaucoma, degenerative joint disease of the lumbar or dorsal 
spine, or ulcers during the period of active service from 
November 1954 to November 1956.  

3.  The first evidence of elevated blood pressure readings 
appear in service medical records during a period of the 
appellant's INACDUTRA in October 1973.  

4.  The appellant sustained back injuries on the job on 
February 3, 1967 and September 18, 1974.  

5.  There are no records in service of any complaints, 
findings or diagnosis of any back disorder.  

6.  The first diagnosis of glaucoma of the right eye appears 
in June 1999 VA records and increased ocular pressures were 
first recorded in November 1998.  

7.  There are no diagnoses or findings of an ulcerated 
stomach in service records.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for cardiovascular 
disease, including hypertension, have not been met.  
38 U.S.C.A. § 1110, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

2.  The criteria for service connection for degenerative 
joint disease of the dorsal and lumbar spine have not been 
met.  38 U.S.C.A. § 1110, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  

3.  The criteria for service connection for glaucoma of the 
right eye have not been met.  38 U.S.C.A. § 1110, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

4.  The criteria for service connection for an ulcerated 
stomach have not been met.  38 U.S.C.A. § 1110, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  

By letters dated in January 2001, May 2001, February 2005, 
and January 2006, the VA met its notice requirements such 
that a reasonable person could be expected to understand what 
was needed to substantiate his claim, and thus the essential 
fairness of the adjudication was not frustrated.  
Accordingly, the Board concludes that, even assuming a notice 
error, that error was harmless.  See Medrano v. Nicholson, 
21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim including degree 
of disability, and effective date of the disability.  As the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the 
appellant, and for which he authorized VA to request, have 
been associated with the claims folder.  This includes his 
available service records, VA records, private medical 
records and his records from the Social Security 
Administration.  38 U.S.C.A. § 5103A.   The appellant 
indicated he has no additional evidence.  As the evidence of 
record did not indicate the disorders were related to active 
service, there was no basis for ordering a medical 
examination or obtaining an opinion.  The appellant was 
afforded a videoconference hearing.  When he was informed 
that the Acting Veterans Law Judge who conducted the hearing 
was no longer with the Board, he indicated he did not want 
another hearing.  

As such, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
appellant will not be prejudiced as a result of the Board's 
adjudication of his claims.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arteriosclerosis, 
arthritis, hypertension and peptic ulcers, when they are 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2007).  

As pertinent to this appeal, the term "active military, naval 
or air service" includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty; or from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident which occurring during 
such training.  38 U.S.C.A. § 101(24) (West 2002).  

The term "active duty" means full-time duty in the Armed 
Forces, other than active duty for training.  The term 
"active duty for training" means full-time duty in the Armed 
Forces performed by Reserves for training purposes.  The term 
"inactive duty training" means duty (other than full-time 
duty) prescribed for Reserves by the Secretary concerned, or 
any other provision of the law; and special additional duties 
authorized for Reserves by an authority designated by the 
Secretary concerned and performed by them on a voluntary 
basis in connection with the prescribed training or 
maintenance activities of the units to which they are 
assigned.  38 U.S.C.A. §101 (West 2002); 38 C.F.R. § 3.6 
(2007).  


Factual Background.  The veteran's DD Form 214 indicates he 
served on active duty from November 1954 to November 1956.  
In November 1956 he was transferred to the USAR.  A July 1978 
letter reveals the appellant was transferred from the Active 
United States Army Reserves (USAR) to the Retired Reserve at 
that time.  He was placed on the retired list in March 1996, 
at age 60.   

The veteran's service medical records for his period of 
active duty from November 1954 to November 1956 are limited 
to his October 1956 Report of Medical Examination.  It 
reveals the veteran's blood pressure was recorded as 126/84 
and his heart showed no abnormalities.  His spine, eyes and 
abdomen and viscera were also without abnormalities.  

A Report of Medical Examination for reenlistment in the USAR 
in June 1973 noted the appellant's blood pressure was 130/80.  
His heart, spine, eyes and abdomen and viscera were normal.  
The appellant denied any history of high blood pressure, 
recurrent back pain or eye trouble.  Thereafter, an October 
1973 Report of Medical Examination for reenlistment in the 
USAR included an elevated blood pressure reading of 180/110 
and a notation of hypertension on the front page and labile 
hypertension under the heading "summary of defects and 
diagnoses."  Additional evaluation was apparently 
recommended.  On his October 1973 Report of Medical History 
the appellant denied a history of high blood pressure, 
stomach trouble, eye trouble and recurrent back pain.  

December 1973 records from the Fort Polk Medical Clinic 
include blood pressure readings taken in November 1973 for 
three days in the morning and evening.  

An August 1975 Report of Medical Examination for retirement 
includes a check mark in the abnormal column besides heart 
and the following notation "?MI 1 year ago HBP."  Also 
beside the box for clinical evaluation of the spine is 
written "possible disc."  In the summary of defects it was 
noted the appellant complained of a heart problem and a 
questionable MI last year and increased blood pressure.  On 
his Report of Medical History the appellant checked heart 
trouble.  On the back side of his Report of Medical History 
the appellant listed having an operation for a ruptured disc 
in his lower back and that he was receiving Social Security 
Disability.  In the doctors notes is written "HBP" for one 
year.  The examiner requested an orthopedic and a cardiology 
consult to evaluate these findings.  The orthopedic 
consultation in October 1975 revealed the appellant first had 
back pain on the job in September 1974.  He had been in the 
hospital for 6 weeks.  A previous MI was discovered at that 
time.  Heavy lifting caused back pain.  X-rays of the back 
revealed old myelogram dye, and decreased disc space at L5-
S1, L5-S1 retroscoliosis.  The diagnostic impression was the 
appellant had a prior right herniated nucleus pulposus of L5-
S1, that was now asymptomatic.  The October 6 cardiology 
consult report noted the appellant had a history of chest 
pain since the previous year.  He had pain in his left chest, 
of an aching type with numbness in his left arm and hand.  He 
had some shortness of breath with pain.  There was no nausea 
or diaphoresis.  Nitroglycerin was noted to help and the 
appellant acknowledged increased blood pressure for which he 
was taking medication.  He also had back trouble which 
necessitated taking pain pills frequently.  An 
electrocardiograph (EEG) showed an abnormal inferior MI, age 
uncertain, nonspecific ST-T changes suggestive of ischemia, 
hypokalemia.  The diagnostic impression was the appellant had 
probable essential hypertension and arteriosclerotic coronary 
artery disease-angina.  

A January 1985 VA eye examination concluded with diagnosis of 
presbyopia and mild to moderate hypertensive disease.  

November 1985 VA records of hospitalization include history 
of an MI in 1974.  

Records from Lake Charles Memorial Hospital dated in October 
1997 include a diagnosis of PUD (peptic ulcer disease).  

In February 2005 the Social Security Administration forwarded 
the appellant's medical records to VA.  They included an 
August 1967 letter from a physician outlining the appellant's 
medical history.  It revealed the appellant initially injured 
his low back on February 3, 1967.  He was lifting a crate of 
16 ounce soft drink bottles when his foot slipped as he was 
getting down from his truck.  An October 1974 letter reveals 
a second back injury was sustained at work on September 18, 
1974.  Private medical records of an ECG in November 1974 
were suggestive of postero lateral ischemia.  Another undated 
report of an ECG (although likely performed between March 
1974 and March 1975, since the veteran was noted to be 38 
years old), included an interpretation of "old inferior, MI, 
should be considered, definite evidence of myocardial 
disease."  A January 1975 Report of Contact indicates there 
were no copies of an EKG, but an EKG of 12-18-73 from Fort 
Polk was abnormal.  EKG of 11-22-74 showed Q3 AVF inverted T 
waves, 1,2,3 AVF inverted TV 3-6, Old inferior myocardial 
infarction also posterolateral ischemia.  

May 1994 VA records of an eye examination noted there was no 
known glaucoma.  April 1999 VA records included findings of 
asymptomatic increased ocular pressure [IOP] with 
questionable pracoetoxic glaucoma and rule out [R/O] angle 
recession.  In November 1998 VA records include findings of 
increased ocular pressures.  June 1999 VA records noted the 
appellant had glaucoma which had started with IOP.  Angle 
recession glaucoma was the diagnosis.  

Turning to ulcer disease, November 1988 VA records included a 
diagnostic impression of rule out chronic PUD (peptic ulcer 
disease).  Thereafter, the appellant complained of stomach 
problems in July 1990 to VA examiners, and May 1994 records 
include report of an upper gastrointestinal (UGI) examination 
which found no definite ulcer.  December 1994 VA records 
include a diagnosis of "PUD?"  The veteran had reported one 
episode of hematemesis.  At that time he was taking Motrin 
and having recurrent problems with digestion and 
constipation.  October 1997 records from Lake Charles include 
diagnosis of chronic peptic ulcer disease.  Private medical 
records dated in April 2001 include report of an UGI 
examination which revealed a peptic deformity of the duodenal 
bulb.  November 2002 VA records include an assessment the 
appellant had a duodenal ulcer and was taking Rabeprazole.   

The appellant, his brother and daughter appeared and gave 
testimony before an Acting Veterans Law Judge in January 
2003.  The appellant testified the first relevant diagnosis 
was when he was at Fort Chaffee, Arkansas when he went to the 
dispensary and the doctor at the dispensary sent him 
downtown, to the hospital at Fort Smith, Arkansas.  When he 
was sent to the hospital in Fort Smith, the doctor told him 
he had a heart attack and sent him back with a letter stating 
that he would not do any more duty for the duration of time 
that he was on active duty for training.  (T-4).  The 
appellant testified he hurt his back in service.  He was 
picking up a 40 quart container, he was a mess steward, and 
hurt his back.  (T-9).  The appellant also stated the 
military gave him Motrin for his back.  He was told it would 
irritate his stomach if he did not eat something with it.  
(T-10).  His glaucoma was first diagnosed four or five years 
ago.  (T-11).  The appellant said he was on active duty for 
training when he had a heart attack.  (T-15, 16).  The 
appellant denied having any back problems during his period 
of active duty from 1954 to 1956.  (T-25)

The appellant's daughter recalled that her father first had 
problems with his back and had his heart attack when she was 
in her later teens.  It was in 1974 when her father first had 
his surgery on his heart problems and his back problems.  He 
had complained about his stomach as long as she could 
remember.  (T-12, 13).  

The appellant's brother stated he recalled his brother 
complaining about a heart condition in 1974 or 1975.  

The appellant has submitted statements from other soldiers 
who served with him.  One recalled in December 2002 that the 
appellant became sick with heart problems in the summer of 
1975.  He was on active duty with the appellant who was his 
Dining Facility Manager.  In January 2008, the appellant 
submitted statements from two others, who also served with 
him in the summer of 1975 and recalled he became ill with 
heart problems.  

An August 2005 letter from the appellant's private physician, 
reads as follows:

(The appellant) DOB 03-17-36, (SSN), has 
been disabled since 1975 due to a heart 
attack that occurred while on training 
with the United States Army Reserve at 
Fort Chaffee, Arkansas.  This injury is 
service connected, and he is 100% 
disabled.  

Analysis.  There is no question that the veteran's first 
period of service in the U.S. Army from November 1954 to 
November 1956, meets the criteria for active duty set out at 
38 U.S.C.A. § 104 (West 2002); 38 C.F.R. § 3.6 (2007).  The 
nature, length and dates of his service meet the criteria for 
basic eligibility, and he is considered a "veteran" and 
eligible for VA benefits based on service during that period.  
The evidence, however, does not support a finding that the 
veteran had hypertension, cardiovascular disease, 
degenerative joint disease of the dorsal or lumbar spine, 
glaucoma of the right eye or an ulcerated stomach in 1956 
when he was separated from the service.  Service connection 
may also be granted, if the evidence were to demonstrates the 
veteran had hypertension, cardiovascular disease, 
degenerative joint disease or ulcers during the initial post 
service year (1956/1957) to a degree considered 10 percent 
disabling.  38 C.F.R. §§ 3.307, 3.309.  The evidence of 
record does not demonstrate the veteran had hypertension, 
cardiovascular disease, degenerative joint disease of the 
dorsal or lumbar spine, or a peptic ulcer during the initial 
post service year.  For that reason, the regulations 
providing presumptive service connection found at 38 C.F.R. 
§ 3.307 and 3.309 are not applicable.  

The Board now turns to review of the evidence from the 
appellant's service with the Reserves to ascertain whether 
the benefits he seeks may be awarded.  

As indicated above, the law and regulations distinguish 
between diseases and injuries when defining the criteria for 
granting service connection.  38 U.S.C.A. § 101 (West 2002); 
38 C.F.R. § 3.6 (2007).  Service connection is provided for 
diseases and injuries which are incurred or aggravated on AD 
or ACDUTRA.  38 U.S.C.A. § 104(24) (West 2002); 38 C.F.R. 
§ 3.6 (2007).  Service connection is granted only for 
injuries, including acute myocardial infarctions, incurred 
during INACDUTRA.  

The appellant and his family contend he had an acute MI while 
serving on active duty for training in 1975.  A review of the 
service medical records does not support that conclusion.  
When the service medical records are reviewed in 
chronological order and in context, they clearly demonstrate 
the appellant reported having an MI one year before he was 
examined on INACDUTRA on August 28, 1975.  In addition, the 
October 6, 1975 service records are not records of treatment 
for acute symptoms, but a cardiology consult evaluation 
ordered during the August 1975 examination.  The ECG report 
indicates not, an acute MI, but an inferior MI of "age 
uncertain."  The examination confirmed diagnosis of the 
appellant's cardiovascular disease.  That is consistent with 
the appellant's report to the October 1975, orthopedic 
examiner that an MI was first noted in September 1974 when he 
was hospitalized for treatment of a back injury.  The 
contemporaneous record is inconsistent with the appellant's 
contention that he had an acute MI while on ACDUTRA (or 
INACDUTRA).  

The Board also considered the question of whether the 
appellant's hypertension had its onset during a period of 
ACDUTRA.  The first documentation of elevated blood pressure 
readings and a diagnosis of labile hypertension first appear 
in the October 1973 Report of Medical Examination.  See 
38 C.F.R. § 4.104, Diagnostic Code 7107, Note 1 (2007).  For 
the year 1973, the appellant's ACDUTRA (abbreviated as AT on 
the DA Form 20) is verified as being from May 25, 1973 for 
the succeeding 16 days.  When the appellant was examined in 
October 1973 and December 1973 he was not on ACDUTRA, but 
would be considered as being on INACDUTRA.  Even if the Board 
considered the date of the October 1973 examination as the 
date of onset, hypertension is a disease.  As such, service 
connection is not provided by regulation for disease, in this 
case hypertension, first noted on INACDUTRA.  

The Board has considered the statements of the appellant's 
fellow soldiers who worked with him in 1975 that he developed 
heart problems during that summer.  Those statements given 
many years after the summer of 1975, are inconsistent with 
the contemporaneous record.  For that reason they are of no 
probative value.  In addition, they do not include 
descriptions of symptoms observed by a layperson, but a 
diagnosis of "heart" problems.  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

A review of the letter from the appellant's private physician 
reveals he assumed several facts which are not consistent 
with the contemporaneous medical record.  It also is unclear 
whether he had an opportunity to review the appellant's 
service medical records.  Likewise, the private physician is 
not an authority as to the dates of the appellant's service 
and is not competent to designate when and what type of 
service was performed by the appellant.  The service 
department's findings as to the nature of the appellant's 
service are binding and conclusive upon VA.  Neither  VA, nor 
the private physician have the authority to alter the 
findings of the service department.  Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992); see Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997).  Here, the physician merely stated 
the appellant had a heart attack in 1975.  He did not 
identify the specific date of an acute myocardial infarction.  
And the physician did not point to anything in the service 
medical records which demonstrated the appellant had an acute 
MI in 1975.  For that reason his letter is of no probative 
value.  

The Board has also considered whether there is a basis for 
granting service connection either presumptively or based on 
aggravation.  The provisions of 38 U.S.C.A. § 1112 providing 
presumptive service connection for hypertension and 
cardiovascular disease diagnosed within one year of service 
separation, are applicable only in the case of veterans who 
served for ninety days.  Biggins v. Derwinski, 1 Vet. 
App. 474 (1991).  As there is no verification of any period 
of continuous active service of ninety days duration during 
the appellants USAR service, presumptive service connection 
is not applicable.  In Paulson v. Brown, 7 Vet. App. 466 
(1995) the Court concluded an individual who has served only 
on ACDUTRA must establish a service-connected disability in 
order to achieve veteran status and to be entitled to 
compensation.  Based on his service for that period, the 
appellant does not meet the definition of a "veteran" for 
his periods of ACDCUTRA service in the USAR.  

Finally, the Board considered whether the appellant's 
hypertension and cardiovascular disease were aggravated in 
service.  However, the service references to these 
impairments only occurred during INACDUTRA, during which 
service connection by way of aggravation of disease is not 
warranted.  

The preponderance of the evidence is against the claim for 
service connection for cardiovascular disease, including 
hypertension.  

As to the issue of service connection for degenerative joint 
disease of the dorsal and lumbar spine, the Board notes the 
record clearly indicates the appellant sustained back 
injuries at work on two occasions, on February 3, 1967 and 
again on September 18, 1974.  There is no record of any back 
injury in the veteran's service medical records, or any 
complaints of recurrent back pain.  The only reference to a 
back disorder is the report of the appellant having a 
herniated disc the previous year noted on his Report of 
Physical Examination in August 1975.  The orthopedic consult 
conducted in October 1975 does not include reference to any 
in-service injury or symptomatology, but to the September 
1974 on the job back pain.  Notably there is no verification 
the appellant served on ACDUTRA for any period during 1974.  
As there are no records showing any increase in severity of 
the back disorder in service, there is no basis for finding 
any aggravation.  For that reason, there is no necessity for 
requesting a medical opinion. 

As the evidence does not demonstrate the appellant injured 
his back while on active duty for training, or injured or 
aggravated his back on ACDUTRA or INACDUTRA, there is no 
basis for granting service connection.  

The appellant is seeking service connection for glaucoma.  VA 
records clearly indicate the appellant's glaucoma of the 
right eye was first diagnosed in 1999, more than 20 years 
after his separation from the active Reserves.  There is no 
basis for granting service connection for glaucoma.  There 
are no records of IOP readings in active service or ACDUTRA.  
There is nothing in the record which connects the development 
of the appellant's glaucoma to any incident in service.  The 
preponderance of the evidence is against the claim for 
service connection for glaucoma of the right eye.  

The appellant indicated he had stomach symptoms as early as 
1956.  A review of his service medical records does not 
include any references to stomach or gastrointestinal 
symptoms.  There is no indication the appellant was 
prescribed Motrin in service or any other medication for back 
pain.  The appellant's complaints of hematemesis, and stomach 
pain first appear in the late 1980's and early 1990's.  A May 
1994 UGI found no definite ulcer.  It is not until April 2001 
that an UGI confirmed the presence of a peptic deformity of 
the duodenal bulb, but again no ulcer.  The appellant 
specifically denied having any stomach trouble on his Reports 
of Medical History in service.  There is no record of any use 
of medication which could be linked to the development of 
ulcers being prescribed in service.  As there is no record of 
any stomach trouble, specifically ulcers noted in service 
medical records, and no link between the later development of 
ulcers and service, there is no basis for granting service 
connection for an ulcerated stomach.  

Service connection for cardiovascular disease, hypertension, 
degenerative joint disease of the lumbar and dorsal spine, 
glaucoma of the right eye and stomach ulcers is not 
warranted.  


ORDER

Service connection for cardiovascular disease, including 
hypertension, is denied.  

Service connection for degenerative joint disease of the 
dorsal and lumbar spine is denied.  

Service connection for glaucoma of the right eye is denied.  

Service connection for an ulcerated stomach is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


